By the court.

The statute of January 1, 1796, (1 N. H. Laws 363) enacts, that, “ when any new town or district “ shall be incorporated, composed of one or more old incor- “ porated towns or districts, all persons settled in the town “ or towns, district or districts, of which such new' town or “ district is composed, and who shall actually dwell, and “ have their bouses within the limits of such new town “ or district, at the time of its incorporation, shall thereby *72“ gain a settlement in such new town or district and the , question, to he decided in this case, is, wheliier paupers actually supported by the old towns at tlu; incorporation of the mew town, are within the meaning and intent of this clause of the statute '(■
V\ e are of opinion, that the pauper could not be considered as having a home within the limits of the new town, at the time of its incorporation, within the intent of the statute. This point has been decided in Massachusetts, upon a statute the same in substance as ours, in the same way, 15 Mass. Rep. 248, Southbridge vs. Charlton.—13 ditto 460, Sudbury vs. Waltham,
Verdict set aside, and plaintiffs nonsuit,